DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/20 has been considered by the examiner.

Drawings
The drawings received on 6/24/20 are acceptable.

Allowable Subject Matter
Claims 1-8 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a snubber circuit including the limitation “(N+1) parallel discharging paths each having a second diode connected between the negative-side terminal or the negative-side capacitor of a k charging path (k: integer equal to or greater than 0 and smaller than N) of the N .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada (US 2021/0067030 A1) discloses a snubber circuit and power conversion apparatus.
Wang et al. (US 2020/0295652 A1) disclose a snubber module, snubber apparatus and power conversion apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.